                                          18 Filed 08/06/20 Page 1 of 2
          Case 7:20-cv-01247-KMK Document 19




                                                                              Main Brooklyn Office
                                                           1602 McDonald Avenue, Brooklyn, NY 11230


Phone: (718) 384-2323 ● Fax: (718) 384-2555 ● E-Mail: natraj@turturrolawpc.com ● www.turturrolawpc.com

Matthew J. Turturro, Esq. (Managing Partner)
*Natraj S. Bhushan, Esq. (Partner)
Paulina Bellantonio, Esq. (Associate)
Anthony A. Nozzolillo, Esq. (Of Counsel)
*Admitted in NY and NJ

                                            August 6, 2020

Via ECF
Hon. Kenneth M. Karas, USDJ
300 Quarropas Street, Chambers 533
White Plains, NY 10601-4150

                Re:         The ProImmune Company, LLC v Holista Colltech Ltd. et al.
                Docket No.: 7:20-cv-1247(KMK)
                Subject:    APPLICATION TO EXTEND TIME TO RESPOND TO
                            PLAINTIFF’S PRE- RULE 12 MOTION LETTER

Dear Judge Karas,

        The undersigned is the attorney for defendant Holista Colltech Ltd (“Defendant” or

“Holista”). On consent of Plaintiff I make this letter application to (a) seek a one-week

extension from today’s deadline for Defendant to file a first amended answer with counterclaims;

and (b), to outline the basis for this application.

        In short, after careful review of Plaintiff’s letter and case law, in lieu of formally

responding, Defendant will be pleading additional relevant facts in a first amended answer with

counterclaims. These facts address the issues raised in Plaintiff’s Letter. Nevertheless, per your

Honor’s Individual Rules of Practice, Defendant is only afforded leave to file this amended

pleading provided that it does so within seven (7) days of receipt of a pre-motion letter. As it

stands now, Defendant’s deadline is today, but the additional factual details needed from my


                                                      1"
"
                                          18 Filed 08/06/20 Page 2 of 2
          Case 7:20-cv-01247-KMK Document 19




client (who has offices in Malaysia and Australia) are being transmitted later today. Accordingly,

I write to request a brief, one-week extension of the time to respond to Plaintiff’s letter by filing

a first amended answer with counterclaims by August 13, 2020.

       Plaintiff has consented to this one week extension and this is the first request for the relief

sought. For the foregoing reasons, the Defendant respectfully seeks leave to respond to the Letter

by filing a first amended answer with counterclaims on or before, August 13, 2020.

                                                       Respectfully submitted,
                                                       TURTURRO LAW, P.C.
                                                       By: /s/ Natraj S. Bhushan

To (via ECF): Ryan Abbot & Rowennnakete P. Barnes

                                Granted.

                                So Ordered.




                               8/6/20




                                                  2"
"
